            Case 2:21-cv-01396-GMN-VCF Document 3 Filed 09/01/21 Page 1 of 2



 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5    ASA JAVON BROWN,                                           Case No. 2:21-cv-01396-GMN-VCF
 6                                             Petitioner,
              v.                                                              ORDER
 7
      WILLIAM HUTCHINGS, et al.,
 8
                                           Respondents.
 9

10           Petitioner Asa Javon Brown, a Nevada state prisoner, has filed a pro se petition for writ of
11   habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1-1.) Currently before the Court is
12   Petitioner’s Application to Proceed In Forma Pauperis (ECF No. 1).
13           A $5.00 filing fee is required to initiate a habeas action in a federal district court. 28 U.S.C.
14   § 1914(a); Judicial Conference Schedule of Fees. The court may authorize a person to begin an
15   action without prepaying fees and costs if the person demonstrates indigency. 28 U.S.C. § 1915;
16   LSR 1-1, 1-2. The IFP application must be submitted on the form provided by the court and
17   include specific financial information and a declaration confirming under the penalty of perjury
18   that the financial information is true. Id.
19           Although Petitioner submitted the required form, the supporting documents show he is able
20   to pay the $5 filing fee. Thus, he does not qualify for a fee waiver. The Court therefore denies the
21   IFP application and gives Petitioner 45 days from the date of this order to pay the $5 filing fee.
22           IT IS THEREFORE ORDERED:
23           1. Petitioner Asa Javon Brown’s Application to Proceed In Forma Pauperis (ECF No. 1)
24                 is DENIED.
25           2. Petitioner must pay the $5.00 filing fee within 45 days of the date of this order.
26           3. The Clerk of Court is instructed to send Petitioner two copies of this order. Petitioner
27                 must make the necessary arrangements to have a copy of this order attached to the
28                 check for the filing fee.


                                                             1
     Case 2:21-cv-01396-GMN-VCF Document 3 Filed 09/01/21 Page 2 of 2



 1   4. The initial screening of Petitioner’s petition under the Rules Governing Section 2254

 2      Cases in the United States District Courts and consideration of the Motion for

 3      Appointment of Counsel (ECF No. 1-3) are deferred to until such time as he has fully

 4      complied with this order.

 5   5. If Petitioner fails to comply with this order, this case will be dismissed without

 6      prejudice and without further advance notice.

 7   DATED: September 1, 2021
 8
                                                 ________________________________
 9                                               GLORIA M. NAVARRO
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                            2
